

201803664


Exhibit 10.8
Prepared By/Return To:
Jones Day
3161 Michelson Drive, Suite 800
Irvine, CA 92612
Attn: Cori Capizzi


DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND
FIXTURE FILING
(Granite Tower)


by


KBSII GRANITE TOWER, LLC,
a Delaware limited liability company,
as Grantor,


to


to and in favor of
the Public Trustee of the City and County of Denver, Colorado,
as Trustee,


and


BANK OF AMERICA, N.A.,
a national banking association,
in its capacity as administrative agent for the Lenders identified below,
as Beneficiary




This document serves as a Fixture Filing under the Colorado Uniform Commercial
Code.
    
Grantor’s Organizational Identification Number is: DE 4906645
Property Commonly Known As: 1099 18th Street, Denver, CO 80202
City/County: City and County of Denver
State: Colorado









--------------------------------------------------------------------------------




201803664


DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
(Granite Tower)
This Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing is made as of the 29 day of March, 2018, by KBSII GRANITE TOWER,
LLC, a Delaware limited liability company (herein referred to as “Grantor”),
whose address is c/o KBS Capital Advisors LLC, 800 Newport Center Drive, Suite
700, Newport Beach, California 92660, Attention: Mark Brecheen and Todd Smith,
to the Public Trustee of the City and County of Denver, Colorado (“Trustee”),
for the benefit of Bank of America, N.A., a national banking association, whose
address is 520 Newport Center Drive, Suite 1100, Newport Beach, California
92660, as beneficiary, in its capacity as administrative agent (“Administrative
Agent”) for the lenders (each, a “Lender” and collectively, “Lenders”) from time
to time party to that certain Loan Agreement of even date herewith, as amended
(the “Loan Agreement”) among Borrower (as defined below), Lenders and
Administrative Agent.
Recitals
Grantor has requested that Lenders make the Loan (as hereinafter defined) to
Borrower (as hereinafter defined). As a condition precedent to making the Loan,
Lenders have required that Grantor execute and deliver this Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing to Trustee
and Administrative Agent.
Grants and Agreements
Now, therefore, in order to induce Lenders to make the Loan to Borrower, Grantor
agrees as follows:
Article I
Definitions.
As used in this Deed of Trust, the terms defined in the Preamble hereto shall
have the respective meanings specified therein, and the following additional
terms shall have the meanings specified:
“Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.
“Accounts” means all accounts of Grantor, within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.


-1-

--------------------------------------------------------------------------------



201803664


“Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.
“Administrative Agent” means Bank of America, N.A., a national banking
association, in its capacity as administrative agent for Lenders or any
successor administrative agent.
“Beneficiary” means Administrative Agent and its successors and assigns, in its
capacity as administrative agent for the Lenders.
“Borrower” means individually and collectively, Grantor, KBSII 100-200 Campus
Drive, LLC, a Delaware limited liability company, KBSII 300-600 Campus Drive,
LLC, a Delaware limited liability company, KBSII Willow Oaks, LLC, a Delaware
limited liability company, KBSII Pierre LaClede Center, LLC, a Delaware limited
liability company, KBSII Emerald View, LLC, a Delaware limited liability
company, KBSII 445 South Figueroa, LLC, a Delaware limited liability company,
and KBSII Fountainhead, LLC, a Delaware limited liability company.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
“Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, hereafter executed by Grantor.
“Deed of Trust” means this Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.
“Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Deed of Trust.
“Design and Construction Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, including
all agreements with architects, engineers or contractors for such services, work
or materials; (b) all plans, drawings and specifications for the development of
the Land or the construction or repair of Improvements; (c) all permits,
licenses, variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the


-2-

--------------------------------------------------------------------------------



201803664


construction or repair of Improvements; and (d) all amendments of or supplements
to any of the foregoing.
“Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condominium regime, cooperative housing regime, condition, covenant or
restriction (including any covenants, conditions or restrictions in connection
with any condominium development or cooperative housing development), Lease or
other matter of any nature that would affect title to the Property.
“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith executed by Grantor in favor of Administrative
Agent pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified. The Environmental Agreement is one of
the Loan Documents, but this Deed of Trust does not secure the obligations of
Grantor under the Environmental Agreement.
“Event of Default” means an event or circumstance specified in ‎Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Beneficiary in making, funding, administering or modifying the Loan,
in negotiating or entering into any “workout” of the Loan, in protecting the
security of this Deed of Trust, or in exercising or enforcing any rights, powers
and remedies provided in this Deed of Trust or any of the other Loan Documents,
including reasonable attorneys’ fees actually incurred, court costs, receiver’s
fees, management fees and costs, incurred in the repair, maintenance and
operation of, or taking possession of, or selling, the Property.
“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
“Guarantor” means KBS REIT Properties II, LLC, a Delaware limited liability
company, and its successors and assigns.
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Administrative Agent, as the same may from time to
time be extended, amended, restated, supplemented or otherwise modified.
“Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any on-site
improvements and off-site improvements in any way used or to be used in
connection with the use, enjoyment, occupancy or operation of the Land.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.


-3-

--------------------------------------------------------------------------------



201803664


“Land” means the real property described in Exhibit A attached hereto and made a
part hereof.
“Law” or “Laws” mean all federal, state and local laws, statutes, rules,
ordinances, regulations, codes, licenses, authorizations, decisions,
injunctions, interpretations, orders or decrees of any court or other
Governmental Authority having jurisdiction as may be in effect from time to
time.
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
“Lender” means each Lender from time to time party to the Loan Agreement.
“Letter of Credit” means any letter of credit issued by Beneficiary for the
account of Grantor or its nominee in connection with the development of the Land
or the construction of the Improvements, together with any and all extensions,
renewals or modifications thereof, substitutions therefor or replacements
thereof.
“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.
“Loan” means the loan from Lenders to Borrower, the repayment obligations in
connection with which are evidenced by the Notes.
“Loan Agreement” means the Loan Agreement of even date herewith among Borrower,
Administrative Agent and Lenders which sets forth, among other things, the terms
and conditions upon which the proceeds of the Loan will be disbursed, as the
same may from time to time be extended, amended, restated, supplemented or
otherwise modified.
“Loan Documents” means this Deed of Trust, the Notes, the Guaranty, the
Environmental Agreement, the Loan Agreement, any Swap Contract, any application
or reimbursement agreement executed in connection with any Letter of Credit, and
any and all other documents which Borrower, Guarantor or any other party or
parties have executed and delivered, or may hereafter execute and deliver, to
evidence, secure or guarantee the Obligations, or any part thereof, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.
“Note” or “Notes” mean (i) one or more promissory notes made by Borrower and
payable to the order of each of the Lenders in the aggregate face principal
amount of Five Hundred Million and No/100 Dollars ($500,000,000.00), and each
bearing interest as provided in the Loan Agreement, and (ii) all other
promissory notes given in substitution thereof or in modification, supplement,
increase, renewal or extension thereof, in whole or in part, whether


-4-

--------------------------------------------------------------------------------



201803664


one or more, as any or all of such promissory notes may from time to time be
renewed, extended, supplemented, increased or modified, and having a maturity
date of March 29, 2020, with an option to extend to March 29, 2021, and an
additional option to extend to March 29, 2022. Additionally, the Notes provide
that the principal balance evidenced thereby shall bear interest at a floating
rate of interest subject to change from time to time.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.8 of this Deed of Trust.
“Obligations” means all present and future debts, obligations and liabilities of
Borrower to Beneficiary and/or Lenders arising pursuant to, and/or on account
of, the provisions of this Deed of Trust, the Notes or any of the other Loan
Documents, including the obligations: (a) to pay all principal, interest, late
charges, prepayment premiums (if any) and other amounts due at any time under
the Notes; (b) to pay all Expenses, indemnification payments, fees and other
amounts due at any time under this Deed of Trust or any of the other Loan
Documents, together with interest thereon as herein or therein provided; (c) to
pay and perform all obligations of Borrower under any Swap Contract; (d) to
perform, observe and comply with all of the other terms, covenants and
conditions, expressed or implied, which Grantor is required to perform, observe
or comply with pursuant to this Deed of Trust or any of the other Loan
Documents; and (e) to pay and perform all future advances and other obligations
that Grantor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Beneficiary, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Deed of Trust; excluding, however, the
debts, obligations and liabilities of Grantor under the Environmental Agreement.
This Deed of Trust does not secure the Environmental Agreement, the Guaranty or
any other Loan Document that is expressly stated to be unsecured.
“Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Beneficiary and insuring Beneficiary’s interest in the
Property which are acceptable to Beneficiary as of the date hereof, (b) the
Liens and interests of this Deed of Trust, and (c) any other Encumbrance
disclosed to Beneficiary in any commitment for title insurance delivered to
Beneficiary or otherwise disclosed in writing to Beneficiary that Beneficiary
shall expressly approve in writing in its sole and absolute discretion.
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
“Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Grantor now has or hereafter acquires an interest and which is used in the
construction of, or is placed upon, or is derived from or used in connection
with the maintenance, use, occupancy or enjoyment of the Property, including
(a) the Accessories; (b) the Accounts; (c) all franchise, license, management or
other agreements with respect to the operation of the Real Property or the
business conducted therein (provided all of such agreements shall be subordinate
to this Deed of Trust, and neither Beneficiary nor Lenders shall have any
responsibility for the performance of Grantor’s obligations thereunder) and all
general intangibles (including payment intangibles, trademarks, trade names,
goodwill, software and symbols) related to the Real Property or the operation


-5-

--------------------------------------------------------------------------------



201803664


thereof; (d) all sewer and water taps, appurtenant water stock or water rights,
allocations and agreements for utilities, bonds, letters of credit, permits,
certificates, licenses, guaranties, warranties, causes of action, judgments,
Claims, profits, security deposits, utility deposits, and all rebates or refunds
of fees, Taxes, assessments, charges or deposits paid to any Governmental
Authority related to the Real Property or the operation thereof; (e) all of
Grantor’s rights and interests under all Swap Contracts, including all rights to
the payment of money from Beneficiary under any Swap Contract and all accounts,
deposit accounts and general intangibles, including payment intangibles,
described in any Swap Contract; (f) all insurance policies held by Grantor with
respect to the Property or Grantor’s operation thereof; and (g) all money,
instruments and documents (whether tangible or electronic) arising from or by
virtue of any transactions related to the Property, and all deposits and deposit
accounts of Grantor with Beneficiary related to the Property, including any such
deposit account from which Grantor may from time to time authorize Beneficiary
to debit and/or credit payments due with respect to the Loan; together with all
Additions to and Proceeds of all of the foregoing.
“Proceeds,” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.
“Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Grantor’s right, title and interest in and to all Design
and Construction Documents, all Contracts of Sale and all Refinancing
Commitments.
“Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.
“Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights-of-way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, ditches and ditch rights,
reservoirs, reservoir rights and storage rights, wells and well rights, well
permits, springs and spring rights, groundwater rights (whether tributary,
nontributary or not-nontributary), water contracts, water allotments, water
taps, stock certificates, shares in ditch or reservoir or water companies, and
all other rights of any kind or nature in or to the use of water, whether or not
adjudicated, which are appurtenant to, historically used on or in connection
with, or located on or under the Land (collectively, “Water Rights”), together
with any and all associated structures and facilities for the diversion,
carriage, transmission, conveyance, measurement, storage or use of said Water
Rights, and any and all easements, rights of way, fixtures, personal property,
contract rights, licenses, permits or decrees associated with or used in
connection with any such Water Rights or which may be necessary for the
development, operation or maintenance of such Water Rights; and alleys,
passages, ways, vaults, licenses, tenements, franchises, hereditaments,
appurtenances, easements, rights of way, rights of


-6-

--------------------------------------------------------------------------------



201803664


ingress or egress, parking rights, timber, crops, mineral interests and other
rights, now or hereafter owned by Grantor and belonging or appertaining to the
Land or Improvements; (b) all Claims whatsoever of Grantor with respect to the
Land or Improvements, either in law or in equity, in possession or in
expectancy; (c) all estate, right, title and interest of Grantor in and to all
streets, roads and public places, opened or proposed, now or hereafter adjoining
or appertaining to the Land or Improvements; and (d) all Grantor’s options to
purchase the Land or Improvements, or any portion thereof or interest therein,
and any greater estate in the Land or Improvements, and all Additions to and
Proceeds of the foregoing.
“Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.
“State” means the state in which the Land is located.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into on or any time after the date hereof, between Swap Counterparty and
Borrower, together with any related schedule and confirmation, as amended,
supplemented, superseded or replaced from time to time.
“Swap Counterparty” means a Lender or an Affiliate of a Lender, in its capacity
as counterparty under any Swap Contract.
“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to, on or anytime after the
date hereof between Swap Counterparty and Borrower so long as a writing, such as
a Swap Contract, evidences the parties’ intent that such obligations shall be
secured by this Deed of Trust in connection with the Loan.
“Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Grantor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.
“Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or


-7-

--------------------------------------------------------------------------------



201803664


transfer, whether made voluntarily or by operation of Law or otherwise, and
whether made with or without consideration.
“Trustee” means the Trustee identified in the introductory paragraph of this
Deed of Trust.
Article II
Granting Clauses; Condition of Grant.
Section 2.1    Conveyances and Security Interests.
The aggregate unpaid principal amount of the Obligations outstanding at any
particular time (after having given effect to all advances and all repayments
made prior to such time) which is secured by this Deed of Trust shall not
aggregate in excess of $500,000,000.00 (the “Total Maximum Principal Amount”).
The Total Maximum Principal Amount does not in any way imply that Lenders are
obligated to make any future advances to Borrower at any time unless
specifically so provided in the Loan Documents. In order to secure the prompt
payment and performance of the Obligations, Grantor (a) hereby irrevocably and
unconditionally grants, conveys, transfers and assigns the Real Property unto
Trustee, IN TRUST, for the benefit of Beneficiary, for the ratable benefit of
Lenders, with power of sale and right of entry and possession, all estate,
right, title and interest that Grantor now has or may later acquire in and to
the Real Property; (b) grants to Beneficiary, for the ratable benefit of
Lenders, a security interest in the Personalty; (c) assigns to Beneficiary, and
grants to Beneficiary, for the ratable benefit of Lenders, a security interest
in, all Condemnation Awards and all Insurance Proceeds; and (d) assigns to
Beneficiary, and grants to Beneficiary, for the ratable benefit of Lenders, a
security interest in, all of Grantor’s right, title and interest in, but not any
of Grantor’s obligations or liabilities under, all Design and Construction
Documents, all Contracts of Sale and all Refinancing Commitments. All Persons
who may have or acquire an interest in all or any part of the Property will be
deemed to have notice of, and will be bound by, the terms of the Obligations and
each other agreement or instrument made or entered into in connection with each
of the Obligations. Such terms include any provisions in the Note, the Loan
Agreement or any Swap Contract which provide that the interest rate on one or
more of the Obligations may vary from time to time. Grantor agrees and
acknowledges that Lenders may elect (without any obligation to do so) to make
additional advances under the terms of the Notes or otherwise, and that any such
future advances shall be subject to, and secured by, this Deed of Trust. CERTAIN
OF THE OBLIGATIONS SECURED HEREBY ARE MADE PURSUANT TO A REVOLVING CREDIT
ARRANGEMENT AND MAY PERMIT BORROWING, REPAYMENT AND REBORROWING. PRIOR TO THE
TERMINATION OF THE CREDIT FACILITIES PROVIDED FOR IN THE LOAN DOCUMENTS, A ZERO
PRINCIPAL BALANCE WITH RESPECT THERETO SHALL NOT AFFECT THE SECURITY OR PRIORITY
OF THIS DEED OF TRUST, AND THE DEED OF TRUST AS WELL AS THE INTEREST OF LENDER
HEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, NOTWITHSTANDING A ZERO BALANCE
UNDER ANY FACILITY PROVIDED FOR IN THE LOAN DOCUMENTS. Should the Obligations
decrease or increase pursuant to the terms of the Obligations, the Notes or
otherwise, at any time or from time to time, this Deed of Trust shall retain its
priority position of record until (a) the termination of the Loan Documents, (b)
the full, final and complete payment of all the Obligations, and (c) the full
release and termination of the liens and security interests created by this Deed
of Trust.


-8-

--------------------------------------------------------------------------------



201803664


Section 2.2    Absolute Assignment of Leases and Rents.
In consideration of the making of the Loan by Lenders to Borrower and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor assigns the Leases and Rents to Beneficiary, for the
ratable benefit of Lenders. This assignment is, and is intended to be, an
unconditional, absolute and present assignment from Grantor to Beneficiary of
all of Grantor’s right, title and interest in and to the Leases and the Rents
and not an assignment in the nature of a pledge of the Leases and Rents or the
mere grant of a security interest therein. So long as no Event of Default shall
exist, however, Grantor shall have a license (which license shall terminate
automatically and without notice upon the occurrence of an Event of Default) to
collect, but not prior to accrual, all Rents. Grantor agrees to collect and hold
all Rents in trust for Beneficiary and to use the Rents for the payment of the
cost of operating and maintaining the Property and for the payment of the other
Obligations before using the Rents for any other purpose. Nothing in this
Section 2.2 shall be construed to constitute Lenders as
"mortgagees-in-possession" in the absence of their taking actual possession of
the Property pursuant to the powers granted herein or in any other Loan Document
or to impose any liability or obligation on Lenders under or with respect to the
Leases.
Section 2.3    Security Agreement, Fixture Filing and Financing Statement.
This Deed of Trust creates a security interest in the Personalty, and, to the
extent the Personalty is not real property, this Deed of Trust constitutes a
security agreement from Grantor to Beneficiary, for the ratable benefit of
Lenders, under the Uniform Commercial Code of the State. In addition to all of
its other rights under this Deed of Trust and otherwise, Beneficiary shall have
all of the rights of a secured party under the Uniform Commercial Code of the
State, as in effect from time to time, or under the Uniform Commercial Code in
force from time to time in any other state to the extent the same is applicable
Law. This Deed of Trust shall be effective as a financing statement filed as a
fixture filing with respect to all fixtures included within the Property and is
to be filed for record in the real estate records of each county where any part
of the Property (including such fixtures) is situated. This Deed of Trust shall
also be effective as a financing statement with respect to any other Property as
to which a security interest may be perfected by the filing of a financing
statement and may be filed as such in any appropriate filing or recording
office. The respective mailing addresses of Grantor and Beneficiary are set
forth in the opening paragraph of this Deed of Trust. A carbon, photographic or
other reproduction of this Deed of Trust or any other financing statement
relating to this Deed of Trust shall be sufficient as a financing statement for
any of the purposes referred to in this Section. Grantor hereby irrevocably
authorizes Beneficiary at any time and from time to time to file any initial
financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Beneficiary to establish or
maintain the validity, perfection and priority of the security interests granted
in this Deed of Trust. The foregoing authorization includes Grantor’s
irrevocable authorization for Beneficiary at any time and from time to time to
file any initial financing statements and amendments thereto that indicate the
Personalty (a) as “all assets” of Grantor or words of similar effect, regardless
of whether any particular asset comprised in the Personalty falls within the
scope of the Uniform Commercial Code of the State or the jurisdiction where the
initial financing statement or amendment is filed, or (b) as being of an equal
or lesser scope or with greater detail.


-9-

--------------------------------------------------------------------------------



201803664


Section 2.4    Release of Deed of Trust and Termination of Assignments and
Financing Statements.
If and when Borrower has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement, Beneficiary will
promptly provide a release of the Property from the lien of this Deed of Trust
and termination statements for filed financing statements, if any, to Grantor.
Grantor shall be responsible for the recordation of such release and the payment
of any recording and filing costs. Upon the recording of such release and the
filing of such termination statements, the absolute assignments set forth in
Section 2.2 shall automatically terminate and become null and void.
Article III
Representations and Warranties.
Grantor makes the following representations and warranties to Beneficiary and
each of the Lenders:
Section 3.1    Title to Real Property.
To Grantor’s knowledge and belief, Grantor (a) owns fee simple title to the Real
Property, (b) owns all of the beneficial and equitable interest in and to the
Real Property, and (c) is lawfully seized and possessed of the Real Property. To
Grantor’s knowledge and belief, Grantor has the right and authority to convey
the Real Property and does hereby convey the Real Property in accordance with
the terms of this Deed of Trust with general warranty. To Grantor’s knowledge
and belief, the Real Property is subject to no Encumbrances other than the
Permitted Encumbrances and Taxes, not yet delinquent.
Section 3.2    Title to Other Property.
To Grantor’s knowledge and belief, Grantor has good title to the Personalty, and
the Personalty is not subject to any Encumbrance other than the Permitted
Encumbrances. To Grantor’s knowledge and belief, none of the Leases, Rents,
Design and Construction Documents, Contracts of Sale or Refinancing Commitments
are subject to any Encumbrance other than the Permitted Encumbrances.
Section 3.3    Property Assessments.
The fee portion of the Real Property is assessed for purposes of Property
Assessments as a separate and distinct parcel from any other property, such that
such fee portion of the Real Property is not subject to the Lien of any Property
Assessments levied or assessed against any property other than the Real
Property.
Section 3.4    Independence of the Real Property.
Except as disclosed in the underlying documents referenced in the title
commitment relating to the Property delivered to Administrative Agent in
connection with the making of the Loan, no buildings or other improvements on
property not covered by this Deed of Trust rely on the Real Property or any
interest therein to fulfill any requirement of any Governmental Authority for
the existence of such property, building or improvements; and, to Grantor’s


-10-

--------------------------------------------------------------------------------



201803664


knowledge and belief, none of the Real Property relies, or will rely, on any
property not covered by this Deed of Trust or any interest therein to fulfill
any requirement of any Governmental Authority. To Grantor’s knowledge and
belief, the Real Property has been properly subdivided from all other property
in accordance with the requirements of any applicable Governmental Authorities.
Section 3.5    Existing Improvements.
To Grantor’s knowledge and belief, the existing Improvements, if any, were
constructed, and are being used and maintained, in accordance with all
applicable Laws, including zoning Laws.
Section 3.6    Leases and Tenants.
To Grantor’s knowledge and belief, and except as expressly disclosed to
Administrative Agent in writing, the Leases are valid and are in full force and
effect, and Grantor is not in default under any of the terms thereof. Except as
expressly permitted in the Loan Agreement, and except as expressly disclosed to
Administrative Agent in writing, Grantor has not accepted any Rents more than
thirty (30) days in advance of the time the same became due under the Leases and
has not forgiven, compromised or discounted any of the Rents. Grantor has title
to and the right to assign the Leases and Rents to Beneficiary, and no other
assignment of the Leases or Rents has been granted. To the best of Grantor’s
knowledge and belief and except as disclosed to Administrative Agent in writing,
no tenant or tenants occupying, individually or in the aggregate, more than five
percent (5%) of the net rentable area of the Improvements are in default under
their Lease(s) or are the subject of any bankruptcy, insolvency or similar
proceeding.
Article IV
Affirmative Covenants.
Section 4.1    Obligations.
Grantor agrees to promptly pay and perform all of the Obligations in accordance
with the terms of the Loan Documents, time being of the essence in each case.
Section 4.2    Property Assessments; Documentary Taxes.
Grantor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Beneficiary, upon written demand, the receipted bills
for such Property Assessments prior to the day upon which the same shall become
delinquent. Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon. Except as may be
permitted pursuant to the provisions of Section 4.3 below, Grantor will promptly
pay all stamp, documentary, recordation, transfer and intangible taxes and all
other taxes that may from time to time be required to be paid with respect to
the Loan, the Note, this Deed of Trust or any of the other Loan Documents.


-11-

--------------------------------------------------------------------------------



201803664


Section 4.3    Permitted Contests.
Grantor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Grantor shall in good faith, and at its cost and
expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) neither Beneficiary, nor any
Lenders is subjected to any Claim as a result of such contest, and (d) Grantor
provides assurances satisfactory to Beneficiary (including the establishment of
an appropriate reserve account with Beneficiary) of its ability to pay such
Property Assessments or comply with such Law in the event Grantor is
unsuccessful in its contest. Each such contest shall be promptly prosecuted to
final conclusion or settlement, and Grantor shall indemnify and save Beneficiary
and each Lender harmless against all Claims in connection therewith. Promptly
after the settlement or conclusion of such contest or action, Grantor shall
comply with such Law and/or pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable, together with all penalties,
fines, interests, costs and expenses in connection therewith.
Section 4.4    Compliance with Laws.
Grantor will comply with and not knowingly violate, and cause to be complied
with and not violated, all present and future Laws applicable to the Property
and its use and operation.
Section 4.5    Maintenance and Repair of the Property.
Grantor, at Grantor’s sole expense, will (a) keep and maintain Improvements and
Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.
Section 4.6    Additions to Security.
All right, title and interest of Grantor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further deed of trust,
conveyance, assignment or other act by Grantor, become subject to the Lien of
this Deed of Trust as fully and completely, and with the same effect, as though
now owned by Grantor and specifically described in the granting clauses hereof.
Grantor agrees, however, to execute and deliver to Beneficiary such further
documents as may be reasonably required by the terms of the Loan Agreement and
the other Loan Documents.
Section 4.7    Subrogation.
To the extent permitted by Law, Beneficiary shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Beneficiary or any Lender
whether or not from the proceeds of the Loan. This Section shall not be deemed
or construed, however, to obligate Beneficiary or any Lender to pay or discharge
any Lien.


-12-

--------------------------------------------------------------------------------



201803664


Section 4.8    Leases.
(a)    Except as expressly permitted in the Loan Agreement, Grantor shall not
enter into any Lease with respect to all or any portion of the Property without
the prior written consent of Beneficiary as provided under the terms of the Loan
Agreement.
(b)    Neither Beneficiary nor any Lender shall be obligated to perform or
discharge any obligation of Grantor under any Lease. The assignment of Leases
provided for in this Deed of Trust in no manner places on Beneficiary or any
Lender any responsibility for (i) the control, care, management or repair of the
Property, (ii) the carrying out of any of the terms and conditions of the
Leases, (iii) any waste committed on the Property, or (iv) any dangerous or
defective condition on the Property (whether known or unknown).
(c)    No approval of any Lease by Beneficiary shall be for any purpose other
than to protect Beneficiary’s security and to preserve Beneficiary’s rights
under the Loan Documents, and no such approval shall result in a waiver of a
Default or Event of Default.
Article V
Negative Covenants.
Section 5.1    Encumbrances.
Except as expressly permitted in this Deed of Trust, Grantor will not permit any
of the Property to become subject to any Encumbrance other than the Permitted
Encumbrances. Within thirty (30) days after the filing of any mechanic’s lien or
other Lien or Encumbrance against the Property, Grantor will promptly discharge
the same by payment or filing a bond or otherwise as permitted by Law. So long
as Beneficiary’s security has been protected by the filing of a bond or
otherwise in a manner satisfactory to Beneficiary in its sole and absolute
discretion, Grantor shall have the right to contest in good faith any Claim,
Lien or Encumbrance (and shall not be deemed in default hereunder), provided
that Grantor does so diligently and without prejudice to Beneficiary or delay in
completing construction of the Improvements. Grantor shall give Beneficiary
Notice of any default under any Lien and Notice of any foreclosure or threat of
foreclosure with respect to any of the Property.
Section 5.2    Transfer of the Property.
With the exception of Permitted Transfers (as defined in the Loan Agreement),
Grantor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories and other Transfers expressly permitted in this
Deed of Trust).
Section 5.3    Removal, Demolition or Alteration of Accessories and
Improvements.
Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Beneficiary and the Required Lenders, which consent shall not
be unreasonably withheld, conditioned or delayed. Grantor may remove and dispose
of, free from the Lien of this Deed of Trust, such Accessories as from time to
time become worn out or obsolete, provided that, either (a) at the time of, or
prior to, such removal, any such Accessories are replaced with other


-13-

--------------------------------------------------------------------------------



201803664


Accessories which are free from Liens other than Permitted Encumbrances and have
a value at least equal to that of the replaced Accessories (and by such removal
and replacement Grantor shall be deemed to have subjected such replacement
Accessories to the Lien of this Deed of Trust), or (b) so long as a prepayment
may be made without the imposition of any premium pursuant to the Note, such
Accessories are sold at fair market value for cash and the net cash proceeds
received from such disposition are paid over promptly to Beneficiary to be
applied to the prepayment of the principal of the Loan. Notwithstanding the
foregoing, nothing herein shall limit Grantor’s right to undertake any tenant
improvements for tenants under their Leases (approved or deemed approved by
Beneficiary or otherwise existing as of the date of this Deed of Trust), tenant
improvements ongoing as of the date hereof, or any capital improvements to the
Property.
Section 5.4    Additional Improvements.
Grantor will not construct any Improvements other than those presently on the
Land and those described in the Loan Agreement without the prior written consent
of Beneficiary and the Required Lenders, which consent shall not be unreasonably
withheld, conditioned or delayed. Grantor will complete and pay for, prior to
delinquency, any Improvements which Grantor is permitted to construct on the
Land. Grantor will construct and erect any permitted Improvements (a) strictly
in accordance with all applicable Laws and any private restrictive covenants,
(b) entirely on lots or parcels of the Land, (c) so as not to encroach upon any
easement or right-of-way or upon the land of others, and (d) wholly within any
building restriction and setback lines applicable to the Land. Notwithstanding
the foregoing, nothing herein shall limit Grantor’s right to undertake any
tenant improvements for tenants under their Leases (approved or deemed approved
by Beneficiary), or any capital improvements to the Property.
Section 5.5    Restrictive Covenants, Zoning, etc.
Without the prior written consent of Beneficiary and the Required Lenders, which
consent shall not be unreasonably withheld, conditioned or delayed, Grantor will
not initiate, join in, or consent to any change in, any restrictive covenant,
easement, zoning ordinance, or other public or private restrictions limiting or
defining the uses which may be made of the Property. Except as expressly
permitted in this Deed of Trust, Grantor (a) will promptly perform and observe,
and use commercially reasonable efforts to cause to be performed and observed,
all of the terms and conditions of all agreements affecting the Property, and
(b) will do or cause to be done all things reasonably necessary to preserve
intact and unimpaired any and all easements, appurtenances and other interests
and rights in favor of, or constituting any portion of, the Property.
Article VI
Events of Default.
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Deed of Trust:


-14-

--------------------------------------------------------------------------------



201803664


Section 6.1    Payment Obligations.
Borrower fails to pay any of the Obligations within five (5) business days after
same becomes due, whether on the scheduled due date or upon acceleration,
maturity or otherwise.
Section 6.2    Transfers.
Grantor fails to comply with the provisions of Section 5.2 above.
Section 6.3    Other Obligations.
Grantor fails to promptly perform or comply with any of the Obligations set
forth in this Deed of Trust (other than those expressly described in other
Sections of this Article VI), and such failure continues uncured for a period of
thirty (30) days after Notice from Beneficiary to Grantor, unless (a) such
failure, by its nature, is not capable of being cured within such period, and
(b) within such period, Grantor commences to cure such failure and thereafter
diligently prosecutes the cure thereof, and (c) Grantor causes such failure to
be cured no later than ninety (90) days after the date of such Notice from
Beneficiary.
Section 6.4    Event of Default Under Other Loan Documents.
An Event of Default (as defined therein) occurs under the Notes or the Loan
Agreement, or Borrower or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or cure period) and in accordance with
the terms of the applicable Loan Documents, or if no such grace or cure period
is specified, such failure continues uncured for a period of thirty (30) days
after Notice from Beneficiary to Grantor, unless (a) such failure, by its
nature, is not capable of being cured within such period, and (b) within such
period, Grantor commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Grantor causes such failure to be cured no
later than ninety (90) days after the date of such Notice from Beneficiary.
Section 6.5    Default Under Other Lien Documents.
A default occurs (and is not cured within any applicable notice and/or cure
period) under any other mortgage, deed of trust or security agreement covering
the Property, including any Permitted Encumbrances.
Section 6.6    Execution; Attachment.
Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within thirty
(30) days after the same is levied.
Article VII
Rights and Remedies.
Upon the happening, and during the continuance of any Event of Default,
Beneficiary, or Trustee at the direction of Beneficiary, shall have the right,
in addition to any other rights or remedies available to Beneficiary under any
of the Loan Documents or applicable Law, to exercise any one or more of the
following rights, powers or remedies:


-15-

--------------------------------------------------------------------------------



201803664


Section 7.1    Acceleration.
Beneficiary may accelerate all Obligations under the Loan Documents whereupon
such Obligations shall become immediately due and payable, without notice of
default, notice of acceleration or intention to accelerate, presentment or
demand for payment, protest, notice of protest, notice of nonpayment or
dishonor, or notices or demands of any kind or character (all of which are
hereby waived by Grantor).
Section 7.2    Foreclosure; Public Trustee; Judicial Foreclosure. Beneficiary
may foreclose this Deed of Trust, insofar as it encumbers the Property, by way
of a trustee’s sale pursuant to the provisions of Title 38, Article 38, Colorado
Revised Statues, as currently in effect, as amended, or in any other manner then
permitted by Law. If this Deed of Trust encumbers more than one parcel of real
estate, foreclosure may be by separate parcel or en masse, as Beneficiary may
elect in its sole discretion. Foreclosure through Trustee will be initiated by
Beneficiary’s filing of its notice of election and demand for sale with Trustee.
Upon the filing of such notice of election and demand for sale, Trustee shall
promptly comply with all notice and other requirements of the Laws of Colorado
then in force with respect to such sales.
(a)    Judicial Foreclosure. The right to foreclose this Deed of Trust as a
mortgage by appropriate proceedings in any court of competent jurisdiction is
also hereby given.


(b)    Expenses of Trustee’s Sale or Foreclosure. To the extent permitted by
applicable Law, all fees, costs and expenses of any kind incurred by Beneficiary
in connection with foreclosure of this Deed of Trust, including insurance,
repairs, appraisals, maintenance, inspection and testing fees, receivers’ and
management fees, leasing and sales commissions, advertising costs and expenses,
taxes, impositions, charges and assessments, environmental audits, environmental
studies and reports, environmental tests and remediation costs, surveys,
engineering studies and reports, engineering fees and expenses, soils tests,
space planning costs and expenses, contractors’ fees, expert witness fees and
expenses, copying charges, costs for title searches, commitments and
examinations, title insurance premiums and expenses, filing and recording fees,
all costs, fees, or expenses incurred by Beneficiary to maintain, preserve, and
protect the Property, and any other costs or fees authorized in any Loan
Document, and all costs of any receivership for the Property as advanced by
Beneficiary, and all reasonable attorneys’ and consultants’ fees incurred by
Beneficiary, costs and expenses related to documentary and expert evidence,
stenographers’ charges, all costs related to any bankruptcy proceeding initiated
by or against Grantor, or which otherwise affects the Property or any interests
or rights related thereto, reasonable legal fees related to any maker
responsible herein, all with interest thereon at the interest rate after the
occurrence of an event of default as described in the Loan Agreement, as
Beneficiary may deem necessary to preserve and protect the Property and
Beneficiary’s interest therein, or to prosecute such suit or to evidence to
bidders at the sales that may be had pursuant to such proceedings the true
conditions of the title to or the value of the Property, shall constitute a part
of the Obligations and may be included as part of the amount owing from Grantor
to Beneficiary at any foreclosure sale.


(c)    No Conflict. Nothing in this Article dealing with foreclosure procedures
or specifying particular actions to be taken by Beneficiary or by Trustee or any
similar officer shall be deemed to contradict or add to the requirements and
procedures now or hereafter specified by


-16-

--------------------------------------------------------------------------------



201803664


Colorado Law, and any such inconsistency shall be resolved in favor of Colorado
Law applicable at the time of foreclosure.


Section 7.3    Judicial Action.
Beneficiary shall have the right from time to time to sue Grantor for any sums
(whether interest, damages for failure to pay principal or any installments
thereof, taxes, or any other sums required to be paid under the terms of this
Deed of Trust, as the same become due), without regard to whether or not any of
the other Obligations shall be due, and without prejudice to the right of
Beneficiary thereafter to enforce any appropriate remedy against Grantor,
including an action of foreclosure or an action for specific performance, for a
Default or Event of Default existing at the time such earlier action was
commenced.
Section 7.4    Appraisal; Inspection.
Following the occurrence, and during the continuance, of an Event of Default,
Beneficiary may pay such sums as may be reasonably necessary to obtain a current
appraisal of the Real Property and/or other Property, to inspect and test the
Real Property and/or other Property, to pay any tax, assessment, insurance
premium, lien, encumbrance or other charge against the Property, to obtain a
title report and/or Trustee’s sale guaranty, all such expenditures to be paid by
Grantor on written demand and added to the Obligations.
Section 7.5    Collection of Rents.
Upon the occurrence, and during the continuance of an Event of Default, the
license granted to Grantor to collect the Rents shall be automatically and
immediately revoked, without further notice to or demand upon Grantor.
Beneficiary may, but shall not be obligated to, perform any or all obligations
of the landlord under any or all of the Leases, and Beneficiary may, but shall
not be obligated to, exercise and enforce any or all of Grantor’s rights under
the Leases. Without limitation to the generality of the foregoing, Beneficiary
may, upon the occurrence, and during the continuance, of an Event of Default,
notify the tenants under the Leases that all Rents are to be paid to
Beneficiary, and following such notice all Rents shall be paid directly to
Beneficiary and not to Grantor or any other Person other than as directed by
Beneficiary, it being understood that a demand by Beneficiary on any tenant
under the Leases for the payment of Rent shall be sufficient to warrant payment
by such tenant of Rent to Beneficiary without the necessity of further consent
by Grantor. Grantor hereby irrevocably authorizes and directs the tenants under
the Leases to pay all Rents to Beneficiary instead of to Grantor, upon receipt
of written notice from Beneficiary, without the necessity of any inquiry of
Grantor and without the necessity of determining the existence or non-existence
of an Event of Default. Grantor hereby appoints Beneficiary as Grantor’s
attorney-in-fact with full power of substitution, which appointment shall take
effect upon the occurrence of an Event of Default and is coupled with an
interest and is irrevocable prior to the full and final payment and performance
of the Obligations, in Grantor’s name or in Beneficiary’s name: (a) to endorse
all checks and other instruments received in payment of Rents and to deposit the
same in any account selected by Beneficiary; (b) to give receipts and releases
in relation thereto; (c) to institute, prosecute and/or settle actions for the
recovery of Rents; (d) to modify the terms of any Leases including terms
relating to the Rents payable thereunder; (e) to cancel any Leases; (f) to enter
into new Leases; and (g) to do all other acts and things with respect to the
Leases and Rents which Beneficiary


-17-

--------------------------------------------------------------------------------



201803664


may deem necessary or desirable to protect the security for the Obligations. Any
Rents received shall be applied first to pay all Expenses and next in reduction
of the other Obligations. Grantor shall pay, on demand, to Beneficiary, the
amount of any deficiency between (i) the Rents received by Beneficiary, and
(ii) all Expenses incurred together with interest thereon as provided in the
Loan Agreement and the other Loan Documents.
Section 7.6    Taking Possession or Control of the Property.
Upon the occurrence, and during the continuance, of an Event of Default, as a
matter of right without bond and without regard to the adequacy of the security,
and to the extent permitted by Law without notice to Grantor, Beneficiary shall
be entitled, upon application to a court of competent jurisdiction, to the
immediate appointment of a receiver by ex parte application, for all or any part
of the Property and the Rents, whether such receivership may be incidental to a
proposed sale of the Property or otherwise, and Grantor hereby consents to the
appointment of such a receiver and agrees that such receiver shall have all of
the rights and powers granted to Beneficiary pursuant to Section 7.5. In
addition, upon the occurrence, and during the continuance, of an Event of
Default to the extent permitted by Law, and with or without the appointment of a
receiver, or an application therefor, Beneficiary may (a) enter upon, and take
possession of (and Grantor shall surrender actual possession of), the Property
or any part thereof, without notice to Grantor and without bringing any legal
action or proceeding, or, if necessary by force, legal proceedings, ejectment or
otherwise, and (b) remove and exclude Grantor and its agents and employees
therefrom.
Section 7.7    Management of the Property.
Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.6, Beneficiary or the receiver, as the case may be,
may, at its sole option, (a) make all necessary or proper repairs and Additions
to or upon the Property, (b) operate, maintain, control, make secure and
preserve the Property, and (c) complete the construction of any unfinished
Improvements on the Property and, in connection therewith, continue any and all
outstanding contracts for the erection and completion of such Improvements and
make and enter into any further contracts which may be necessary, either in
their or its own name or in the name of Grantor (the costs of completing such
Improvements shall be Expenses secured by this Deed of Trust and shall accrue
interest as provided in the Loan Agreement and the other Loan Documents).
Beneficiary or such receiver shall be under no liability for, or by reason of,
any such taking of possession, entry, holding, removal, maintaining, operation
or management, except for gross negligence or willful misconduct. The exercise
of the remedies provided in this Section shall not cure or waive any Event of
Default, and the enforcement of such remedies, once commenced, shall continue
for so long as Beneficiary shall elect, notwithstanding the fact that the
exercise of such remedies may have, for a time, cured the original Event of
Default.
Section 7.8    Uniform Commercial Code.
Beneficiary may proceed under the Uniform Commercial Code as to all or any part
of the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code.
Upon the occurrence of any Event of Default, Grantor shall assemble all of the
Accessories and make the same available within the Improvements. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this Deed
of


-18-

--------------------------------------------------------------------------------



201803664


Trust at least ten (10) days before any sale or other disposition of the
Personalty. Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is located.
It shall be deemed commercially reasonable for Beneficiary to dispose of the
Personalty without giving any warranties as to the Personalty and specifically
disclaiming all disposition warranties. Alternatively, Beneficiary may choose to
dispose of some or all of the Property, in any combination consisting of both
Personalty and Real Property, in one sale to be held in accordance with the Law
and procedures applicable to real property, as permitted by Article 9 of the
Uniform Commercial Code. Grantor agrees that such a sale of Personalty together
with Real Property constitutes a commercially reasonable sale of the Personalty.
Section 7.9    Application of Proceeds.
Unless otherwise required by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Beneficiary from the
exercise of any of its other rights and remedies hereunder or under the other
Loan Documents shall be applied first to pay all Expenses and next in reduction
of the other Obligations (all with interest at the rate per annum provided in
the Loan Agreement for interest on past due principal owed on the Note, but
never in excess of the maximum nonusurious amount permitted by applicable Law,
and all such amounts, together with such interest thereon, shall automatically
and without notice be a part of the Obligations), in such manner and order as
Beneficiary may elect.
Section 7.10    Other Remedies.
Beneficiary shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Grantor provided under the Loan
Documents or by applicable Laws.
Article VIII
Reserved.
Article IX
Miscellaneous.
Section 9.1    Rights, Powers and Remedies Cumulative.
This Deed of Trust is a deed of trust and mortgage, and each right, power and
remedy of Beneficiary as provided for in this Deed of Trust, or in any of the
other Loan Documents or now or hereafter existing by Law, shall be cumulative
and concurrent and shall be in addition to every other right, power or remedy
provided for in this Deed of Trust, or in any of the other Loan Documents or now
or hereafter existing by Law, and the exercise or beginning of the exercise by
Beneficiary of any one or more of such rights, powers or remedies shall not
preclude the simultaneous or later exercise by Beneficiary of any or all such
other rights, powers or remedies. In the event a foreclosure hereunder shall be
commenced by Beneficiary, Beneficiary may at any time before the sale of the
Property direct Trustee to abandon the sale, and may then institute suit for the
collection of the Notes and/or any other secured indebtedness, and for the
foreclosure of this Deed of Trust. It is agreed that if Beneficiary should
institute a suit for the collection of the Notes or any other secured
indebtedness and for the foreclosure of this Deed of Trust,


-19-

--------------------------------------------------------------------------------



201803664


Beneficiary may at any time before the entry of a final judgment in said suit
dismiss the same, and require Trustee, to sell the Property in accordance with
the provisions of this Deed of Trust.
Section 9.2    No Waiver by Beneficiary.
No course of dealing or conduct by or among Beneficiary and Grantor shall be
effective to amend, modify or change any provisions of this Deed of Trust or the
other Loan Documents. No failure or delay by Beneficiary to insist upon the
strict performance of any term, covenant or agreement of this Deed of Trust or
of any of the other Loan Documents, or to exercise any right, power or remedy
consequent upon a breach thereof, shall constitute a waiver of any such term,
covenant or agreement or of any such breach, or preclude Beneficiary from
exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any of the Obligations, Beneficiary
shall not be deemed to waive the right either to require prompt payment when due
of all other Obligations, or to declare an Event of Default for failure to make
prompt payment of any such other Obligations. Neither Grantor nor any other
Person now or hereafter obligated for the payment of the whole or any part of
the Obligations shall be relieved of such liability by reason of (a) the failure
of Beneficiary to comply with any request of Grantor or of any other Person to
take action to foreclose this Deed of Trust or otherwise enforce any of the
provisions of this Deed of Trust, or (b) any agreement or stipulation between
any subsequent owner or owners of the Property and Beneficiary, or
(c) Beneficiary’s extending the time of payment or modifying the terms of this
Deed of Trust or any of the other Loan Documents without first having obtained
the consent of Grantor or such other Person. Regardless of consideration, and
without the necessity for any notice to or consent by the holder of any
subordinate Lien on the Property, Beneficiary may release any Person at any time
liable for any of the Obligations or any part of the security for the
Obligations and may extend the time of payment or otherwise modify the terms of
this Deed of Trust or any of the other Loan Documents without in any way
impairing or affecting the Lien of this Deed of Trust or the priority of this
Deed of Trust over any subordinate Lien. The holder of any subordinate Lien
shall have no right to terminate any Lease regardless of whether or not such
Lease is subordinate to this Deed of Trust. Beneficiary may resort to the
security or collateral described in this Deed of Trust or any of the other Loan
Documents in such order and manner as Beneficiary may elect in its sole
discretion.
Section 9.3    Waivers and Agreements Regarding Remedies.
To the fullest extent Grantor may do so, Grantor hereby:
(a)    to the full extent permitted by Law, hereby voluntarily and knowingly
waives its rights to reinstatement and redemption, and to the full extent
permitted by Law, waives the benefits of all present and future valuation,
appraisement, homestead, exemption, stay, extension or redemption, right to
notice of election to accelerate the Obligations, and moratorium laws under any
state or federal law;
(b)    waives all rights to a marshalling of the assets of Grantor, including
the Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Beneficiary under the terms of this Deed of Trust to a sale of the Property
without any prior or different resort for


-20-

--------------------------------------------------------------------------------



201803664


collection, or the right of Beneficiary to the payment of the Obligations out of
the proceeds of sale of the Property in preference to every other claimant
whatsoever;
(c)    waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and
(d)    waives and relinquishes any and all rights and remedies which Grantor may
have or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties. This Section may not be changed orally and
no obligation of the Grantor under this Section can be released or waived by
Beneficiary except by a signed writing by an authorized officer of Beneficiary.
Grantor hereby waives any rights it might have under C.R.S. §§ 13-50-102 and
103.
Section 9.4    Successors and Assigns.
All of the grants, covenants, terms, provisions and conditions of this Deed of
Trust shall run with the Land and shall apply to and bind the successors and
assigns of Grantor (including any permitted subsequent owner of the Property),
and inure to the benefit of Beneficiary, its successors and assign.
Section 9.5    No Warranty by Beneficiary.
By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Grantor or to be given to Beneficiary
pursuant to this Deed of Trust or any of the other Loan Documents, Beneficiary
shall not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Beneficiary.
Section 9.6    Amendments.
This Deed of Trust may not be modified or amended except by an agreement in
writing, signed by the party against whom enforcement of the change is sought.
Section 9.7    Severability.
In the event any one or more of the provisions of this Deed of Trust or any of
the other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Deed of Trust or any of the other Loan
Documents, then and in either of those events, at the option of Beneficiary,
such provision or provisions only shall be deemed null and void and shall not
affect the validity of the


-21-

--------------------------------------------------------------------------------



201803664


remaining Obligations, and the remaining provisions of the Loan Documents shall
remain operative and in full force and effect and shall in no way be affected,
prejudiced or disturbed thereby.
Section 9.8    Notices.
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Deed of Trust (unless changed by similar notice in writing
given by the particular party whose address is to be changed) or by facsimile.
Any Notice shall be deemed to have been given either at the time of personal
delivery or, in the case of courier or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile, upon receipt; provided that service of a Notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon actual receipt. This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in this Deed of Trust or in any other Loan Document or to require giving of
notice or demand to or upon any Person in any situation or for any reason.
Section 9.9    Joint and Several Liability.
If Grantor consists of two (2) or more Persons, the term “Grantor” shall also
refer to all Persons signing this Deed of Trust as Grantor, and to each of them,
and all of them are jointly and severally bound, obligated and liable hereunder.
Beneficiary may release, compromise, modify or settle with any of Grantor, in
whole or in part, without impairing, lessening or affecting the obligations and
liabilities of the others of Grantor hereunder or under the Note. Any of the
acts mentioned aforesaid may be done without the approval or consent of, or
notice to, any of Grantor.
Section 9.10    Rules of Construction.
The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Deed of Trust in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The headings of this Deed of Trust are for convenience of reference
only and shall not be considered a part hereof and are not in any way intended
to define, limit or enlarge the terms hereof. Any reference to a Property street
address(es) is for administrative and reference purposes only. In the event of
any conflict between a Property street address(es) listed herein and Exhibit A
attached hereto, the legal description set forth on Exhibit A shall control. All
references (a) made in the neuter, masculine or feminine gender shall be deemed
to have been made in all such genders, (b) made in the singular or plural number
shall be deemed to have been made, respectively, in the plural or singular
number as well, (c) to the Loan Documents are to the same as extended, amended,
restated, supplemented or otherwise modified from time to time unless expressly
indicated otherwise, (d) to the Land, Improvements, Personalty, Real Property or
Property shall mean all or any portion of each of the foregoing, respectively,
and (e) to Articles or Sections are to the


-22-

--------------------------------------------------------------------------------



201803664


respective Articles or Sections contained in this Deed of Trust unless expressly
indicated otherwise. Any term used or defined in the Uniform Commercial Code of
the State, as in effect from time to time, which is not defined in this Deed of
Trust shall have the meaning ascribed to that term in the Uniform Commercial
Code of the State. If a term is defined in Article 9 of the Uniform Commercial
Code of the State differently than in another Article of the Uniform Commercial
Code of the State, the term shall have the meaning specified in Article 9.
Section 9.11    Governing Law.
This Deed of Trust shall be construed, governed and enforced in accordance with
the Laws in effect from time to time in the State (without regard to its
conflicts of law principles).
Section 9.12    Entire Agreement.
The Loan Documents constitute the entire understanding and agreement between
Grantor and Beneficiary with respect to the transactions arising in connection
with the Loan, and supersede all prior written or oral understandings and
agreements between Grantor and Beneficiary with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment by Beneficiary to make the Loan are merged into the Loan Documents.
Except as incorporated in writing into the Loan Documents, there are no
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
Section 9.13    Limited Recourse Provision.
Beneficiary shall have no recourse against, nor shall there be any personal
liability to, the members of Grantor, or to any shareholders, members, partners,
beneficial interest holders or any other entity or person in the ownership
(directly or indirectly) of Grantor with respect to the obligations of Grantor
and Guarantor under the Loan. For purposes of clarification, in no event shall
the above language limit, reduce or otherwise affect Grantor’s liability or
obligations under the Loan Documents, Guarantor’s liability or obligations under
the Guaranty, or Beneficiary’s right to exercise any rights or remedies against
any collateral securing the Loan.


-23-

--------------------------------------------------------------------------------



201803664


Article X
Non-Borrower Grantor.
Section 10.1    Definition. As used in this Article X, “Third Party Secured
Obligation” means any obligation secured by this Deed of Trust which is required
to be performed by any Borrower under the Loan Agreement other than Grantor.
Section 10.2    Rights of Beneficiary. Grantor authorizes Beneficiary to perform
any or all of the following acts at any time in its sole discretion, all without
notice to Grantor and without affecting Beneficiary’s rights or Grantor’s
obligations under this Deed of Trust:
(a)    Beneficiary may alter any terms of the Third Party Secured Obligations or
any part of them, including renewing, compromising, modifying, extending or
accelerating, terminating early, or otherwise changing the time for payment of,
or increasing or decreasing the rate of interest on, the Third Party Secured
Obligations or any part of them.
(b)    Beneficiary may enforce or forbear from enforcing the Third Party Secured
Obligations on a net or gross basis.
(c)    Beneficiary may take and hold security for the Third Party Secured
Obligations, accept additional or substituted security for that obligation, and
subordinate, exchange, enforce, waive, release, reconvey, compromise, fail to
perfect and sell or otherwise dispose of any such security.
(d)    Beneficiary may direct the order and manner of any sale of all or any
part of any security now or later to be held for the Third Party Secured
Obligations, and Beneficiary may also bid at any such sale and may apply all or
any part of the Third Party Secured Obligations against the amount so bid.
(e)    Beneficiary may apply any payments or recoveries from Borrower (or any of
them), Grantor or any other source, and any proceeds of any security, to the
Third Party Secured Obligations in such manner, order and priority as
Beneficiary may elect, whether that obligation is secured by this Deed of Trust
or not at the time of the application.
(f)    Beneficiary may substitute, add or release any Borrower, guarantors or
endorsers.
(g)    In addition to the Third Party Secured Obligation, Beneficiary may extend
other credit to any Borrower, and may take and hold security for the credit so
extended, whether or not such security is also security for the Third Party
Secured Obligations, all without affecting Beneficiary’s rights or Grantor’s
liability under this Deed of Trust.
Section 10.3    Deed of Trust to be Absolute.
Grantor expressly agrees that until the earlier of (i) the release of this Deed
of Trust in accordance with Section 9.29 of the Loan Agreement, or (ii) the date
that the Third Party Secured Obligations are paid and performed in full, and
each and every term, covenant and condition of this Deed of Trust is fully
performed, Grantor shall not be released by or because of:


-24-

--------------------------------------------------------------------------------



201803664


(a)    Any act or event which might otherwise discharge, reduce, limit or modify
Grantor’s obligations under this Deed of Trust;
(b)    Any waiver, extension, modification, forbearance, delay or other act or
omission of Beneficiary, or the failure by Beneficiary to proceed promptly or
otherwise against any Borrower, Grantor or any security;
(c)    Any action, omission or circumstance which might increase the likelihood
that Grantor may be called upon to perform under this Deed of Trust or which
might affect the rights or remedies of Grantor against any Borrower; or
(d)    Any Borrower becoming insolvent or subject to any bankruptcy or other
voluntary or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships (an “Insolvency Proceeding”) and as a result
thereof some or all of the Third Party Secured Obligations being terminated,
rejected, discharged, modified or abrogated.
This Deed of Trust shall remain in full force and effect without regard to, and
shall not be affected or impaired, by any invalidity, irregularity or
unenforceability, in whole or in part (including with respect to any netting
provision) of any Loan Document or Swap Contract or any limitation on the
liability of any Borrower thereunder or any limitation on the method or terms of
payment thereunder which may now or in the future be caused or imposed in any
manner whatsoever. Grantor hereby acknowledges that absent this Section 10.3,
Grantor might have a defense to the enforcement of this Deed of Trust as a
result of one or more of the foregoing acts, omissions, agreements, waivers or
matters. Grantor hereby expressly waives and surrenders any defense to any
liability under this Deed of Trust based upon any of such acts, omissions,
agreements, waivers or matters. It is the express intent of Grantor that
Grantor’s obligations under this Deed of Trust are and shall be absolute,
unconditional and irrevocable.
Section 10.4    Grantor’s Waivers.
Grantor waives:
(a)    All statutes of limitations as a defense to any action or proceeding
brought against Grantor by Beneficiary, to the fullest extent permitted by law;
(b)    Any right it may have to require Beneficiary to proceed against any
Borrower or any other party, proceed against or exhaust any security held from
any Borrower or any other party, or pursue any other remedy in Beneficiary’s
power to pursue;
(c)    To the extent permitted by applicable law, the benefit of all laws now
existing or which may hereafter be enacted providing for any appraisement,
valuation, stay, extension, redemption or moratorium;
(d)    All rights of marshaling in the event of foreclosure;
(e)    Any defense based on any claim that Grantor’s obligations exceed or are
more burdensome than those of any other Borrower;


-25-

--------------------------------------------------------------------------------



201803664


(f)    Any defense based on: (i) any legal disability of any Borrower, (ii) any
release, discharge, modification, impairment or limitation of the liability of
any Borrower to Beneficiary from any cause, whether consented to by Beneficiary
or arising by operation of law or from any Insolvency Proceeding, and (iii) any
rejection, disallowance or disaffirmance of any of the Third Party Secured
Obligations, or any part of them, or any security held for any of them, in any
such Insolvency Proceeding;
(g)    Any defense based on any action taken or omitted by Beneficiary in any
Insolvency Proceeding involving any Borrower, including. without limitation,
filing, defending, settling or obtaining a judgment or order on any proof of
claim or any adversary proceeding, making any election to have Beneficiary’s
claim allowed as being secured, partially secured or unsecured, including any
election under 11 U.S.C. Section 1111(b), seeking relief from the automatic stay
or adequate protection, including submitting an appraisal of any security,
voting to reject or accept or failing to vote on any reorganization plan, making
any extension of credit by Beneficiary to any Borrower in any Insolvency
Proceeding, and the taking and holding by Beneficiary of any security for any
such extension of credit, whether or not such security is also security for the
Third Party Secured Obligations;
(h)    All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of acceptance of this
Deed of Trust and of the existence, creation, or incurring of new or additional
indebtedness, and demands and notices of every kind (other than notices
expressly provided for under this Deed of Trust or under the Loan Agreement);
and
(i)    Any defense based on or arising out of any defense that any Borrower may
have to the payment or performance of the Third Party Secured Obligations or any
part of them other than payment and performance in full.
Section 10.5    Grantor’s Additional Waivers.
Grantor waives:
(a)    The obligations of Grantor hereunder are independent of the obligations
of any other Borrower, and a separate action or actions may be brought against
Grantor whether or not action or suit is brought against any other Borrower or
any other Borrower is joined in any such action or actions. At the option of
Beneficiary, Grantor may be joined in any action or proceeding commenced by
Beneficiary against any other Borrower in connection with or based on the Third
Party Secured Obligations or any security therefor, and recovery may be had
against Grantor in such action or proceeding without any requirement that
Beneficiary first assert, prosecute or exhaust any remedy or claim against any
other Borrower.
(b)    Upon the occurrence and during the continuance of any Event of Default
under any of the Loan Documents, Beneficiary in its sole discretion, without
prior notice to or consent of Grantor, may elect to: (i) foreclose either
judicially or nonjudicially against any real or personal property security that
Beneficiary may hold for the Third Party Secured Obligations other than the
Property hereby encumbered, (ii) accept a transfer of any such security in lieu
of foreclosure, (iii) compromise or adjust any of the Third Party Secured
Obligations or any part of them or make any other accommodation with any other
Borrower or Grantor, or (iv) exercise any other remedy against any Borrower or
any security other than the Property hereby encumbered.


-26-

--------------------------------------------------------------------------------



201803664


With respect to security other than the Property hereby encumbered, no such
action by Beneficiary shall release or limit the liability of Grantor, who shall
remain liable under this Deed of Trust after the action, even if the effect of
the action is to deprive Grantor of any subrogation rights, rights of indemnity,
rights of contribution, or other rights to collect reimbursement from any
Borrower for any recovery by Beneficiary against Grantor, whether contractual or
arising by operation of law or otherwise. After any foreclosure or deed in lieu
of foreclosure of any real or personal property pledged to secure any of the
Third Party Secured Obligations, Grantor shall under no circumstances be deemed
to have any right, title, interest or claim in or to such property, whether it
is held by Beneficiary or any third party.
(c)    Regardless of whether Beneficiary may have recovered against Grantor,
Grantor hereby waives, to the extent permitted by applicable law: (i) all rights
of subrogation, all rights of indemnity, and any other rights to collect
reimbursement or contribution from any other Borrower or any other party for any
recovery by Beneficiary against Grantor, whether contractual or arising by
operation of law (including the United States Bankruptcy Code or any successor
or similar statute) or otherwise (collectively, “Reimbursement Rights”), (ii)
all rights to enforce any remedy that Beneficiary may have against any other
Borrower, (iii) all rights Grantor might have under C.R.S. §§ 13-50-102 and 103,
and (iv) all rights to participate in any security now or later to be held by
Beneficiary for the Third Party Secured Obligations. To the extent Grantor’s
waiver of Reimbursement Rights is found by a court of competent jurisdiction to
be void or voidable for any reason, any Reimbursement Rights Grantor may have
against any other Borrower or any collateral or security shall be junior and
subordinate to any rights Beneficiary may have against such Borrower and to all
right, title and interest Beneficiary may have in any such collateral or
security. If any amount should be paid to Grantor on account of any
Reimbursement Rights at any time when any the Third Party Secured Obligations
have not been paid in full, such amount shall be held in trust for Beneficiary
and shall immediately be paid over to Beneficiary to be credited and applied
against the Third Party Secured Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents. The covenants and waivers of
Grantor set forth in this Section 10.5(c) shall be effective until all of the
Third Party Secured Obligations have been paid and performed in full and are
made solely for the benefit of Beneficiary.
No provision or waiver in this Deed of Trust shall be construed as limiting the
generality of any other provision or waiver contained in this Deed of Trust.
Section 10.6    Revival and Reinstatement.
If Beneficiary is required to pay, return or restore to any Borrower or any
other person any amounts previously paid on any of the Third Party Secured
Obligations because of any Insolvency Proceeding of any Borrower, any stop
notice or any other reason, the obligations of Grantor shall be reinstated and
revived and the rights of Beneficiary shall continue with regard to such
amounts, all as though they had never been paid, and this Deed of Trust shall
continue to be effective or be reinstated, as the case may be.
Section 10.7    Information Regarding Borrowers.
Grantor represents that: (a) Beneficiary has not made any representation to
Grantor as to the creditworthiness of any Borrower, and (b) no oral promises,
assurances, representations or warranties have been made by or on behalf of
Beneficiary to induce Grantor to execute and


-27-

--------------------------------------------------------------------------------



201803664


deliver this Deed of Trust. Grantor has received and approved copies of all
other requested Loan Documents. Before signing this Deed of Trust, Grantor
investigated the financial condition and business operations of each other
Borrower and such other matters as Grantor deemed appropriate to assure itself
of each such Borrower’s ability to discharge its obligations in connection with
the Third Party Secured Obligations. Grantor assumes full responsibility for
that due diligence and for keeping informed of all matters which may affect any
Borrower’s ability to pay and perform its obligations to Beneficiary.
Beneficiary has no any duty to disclose to Grantor any information which
Beneficiary may have or receive about any Borrower’s financial condition or
business operations or any other circumstances bearing on any Borrower’s ability
to perform.
Section 10.8    Counsel; Integration; Miscellaneous.
Grantor acknowledges that Grantor has had adequate opportunity to carefully read
this Deed of Trust and to consult with an attorney of Grantor’s choice prior to
signing it. No consent, approval or authorization of or notice to any person or
entity is required in connection with Grantor’s execution of and obligations
under this Deed of Trust, and Grantor acknowledges its execution and delivery of
this Deed of Trust is made voluntarily without any duress or undue influence of
any kind. No course of prior dealing, usage of trade, parol or extrinsic
evidence of any nature shall be used to supplement, modify or vary any of the
terms hereof. This Deed of Trust is intended by the parties to be a fully
integrated and final expression of their agreement. This Deed of Trust and the
other Loan Documents incorporate all negotiations of the parties and constitute
the parties’ entire agreement. Grantor acknowledges that is relying on no
written or oral agreement, representation, warranty or understanding of any kind
made by Beneficiary, or any employee, attorney or agent of Beneficiary, except
for the agreements of Beneficiary set forth herein and in the Loan Documents.
[Signatures appear on following page.]






-28-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be executed as of
the day and year first written above.
GRANTOR:


KBSII GRANITE TOWER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XVIII, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer








S-1

--------------------------------------------------------------------------------






ACKNOWLEDGMENT
 
 
 
 
 
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
 
 
 
 
 
 
 
State of California


County of Orange   )




On March 27, 2018 before me, K. Godin, Notary Public,
(here insert name of the officer)
personally appeared Charles J. Schreiber, Jr., who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature /s/ K. Godin  (Seal)


 





        

--------------------------------------------------------------------------------






EXHIBIT A
Legal Description


REAL PROPERTY IN THE CITY OF DENVER, COUNTY OF DENVER, STATE OF COLORADO, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:


PARCEL 1 - FEE TITLE


UNITS 1, 1A, 1B, 1C AND 5, BLOCK 95 CONDOMINIUMS,


ACCORDING TO THE AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95
CONDOMINIUMS RECORDED DECEMBER 19, 2005 UNDER RECEPTION NO. 2005215222, AS
AMENDED BY AMENDED AND RESTATED FIRST AMENDMENT TO AMENDED AND RESTATED MASTER
DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED OCTOBER 7, 2010 AT RECEPTION NO.
2010115794, SECOND AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK
95 CONDOMINIUMS RECORDED MARCH 21, 2011 AT RECEPTION NO. 2011031047, THIRD
AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS
RECORDED OCTOBER 22, 2013 AT RECEPTION NO. 2013154449, FOURTH AMENDMENT TO
AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED MARCH
5, 2015 AT RECEPTION NO. 2015028233, AND FIFTH AMENDMENT TO AMENDED AND RESTATED
MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED SEPTEMBER 28, 2017 AT
RECEPTION NO. 2017128174, AND THE AMENDED AND RESTATED CONDOMINIUM MAP THEREOF
RECORDED DECEMBER 19, 2005 UNDER RECEPTION NO. 2005215223, AS AMENDED BY FIRST
AMENDMENT TO THE AMENDED AND RESTATED CONDOMINIUM MAP FOR BLOCK 95 CONDOMINIUMS
RECORDED FEBRUARY 12, 2008 UNDER RECEPTION NO. 2008017796, IN THE RECORDS OF THE
CLERK AND RECORDER OF THE CITY AND COUNTY OF DENVER, STATE OF COLORADO.


PARCEL 2


NONEXCLUSIVE EASEMENTS: (A) TO USE EACH COMMON ELEMENT (AS DEFINED IN THE
DECLARATION, AS HEREINAFTER DEFINED), (B) OVER AND ACROSS ALL COMMON ELEMENTS
FOR THE USE AND ENJOYMENT OF UNITS 1, 1A, 1B, 1C AND 5, BLOCK 95 CONDOMINIUMS,
THE PARKING RIGHTS AND THE LIMITED COMMON ELEMENTS (AS SUCH TERMS ARE DEFINED IN
THE DECLARATION, AS HEREINAFTER DEFINED), (B) OVER AND ACROSS ALL COMMON
ELEMENTS AND THE OTHER UNITS (AS DEFINED IN THE DECLARATION, AS HEREINAFTER
DEFINED) FOR HORIZONTAL, VERTICAL, AND LATERAL SUPPORT, (C) OVER AND ACROSS ALL
STAIRS, HALLWAYS, LOBBIES, DRIVE LANES, WALKWAYS AND OTHER ACCESS-WAYS
DESIGNATED AS COMMON ELEMENTS TO GAIN PEDESTRIAN AND VEHICULAR ACCESS, (D) OVER
AND ACROSS ALL STAIRS, HALLWAYS, LOBBIES, DRIVE LANES, WALKWAYS AND OTHER
ACCESS-WAYS FOR EMERGENCY EGRESS, (E) FOR INGRESS AND EGRESS TO AND FROM THE


A-1

--------------------------------------------------------------------------------





LOADING DOCK (AS DEFINED IN THE DECLARATION, AS HEREINAFTER DEFINED) FOR THE USE
OF THE LOADING DOCK, (F) FOR ENCROACHMENTS, (G) FOR REPAIR, MAINTENANCE,
RESTORATION AND RECONSTRUCTION, (H) TO ENTER UPON, ACROSS, OVER, IN, AND UNDER
ANY PORTION OF THE CONDOMINIUM PROJECT (AS DEFINED IN THE DECLARATION, AS
HEREINAFTER DEFINED) FOR THE PURPOSE OF CHANGING, CORRECTING, OR OTHERWISE
MODIFYING THE GRADE OR DRAINAGE CHANNELS TO IMPROVE THE DRAINAGE OF WATER, (I)
FOR THE PURPOSE OF MAINTAINING, REPAIRING AND REPLACING THE EXISTING DRAINAGE OF
WATER FROM, OVER, AND ACROSS THE CONDOMINIUM PROJECT, (J) FOR THE USE OF ALL
SHAFTS, CHUTES, FLUES, DUCTS, VENTS, CHASES, PIPES, WIRES, CONDUITS, AND UTILITY
LINES FOR UTILITIES, AND (K) FOR ACCESS TO AND OPERATION, MAINTENANCE, REPAIR
AND REPLACEMENT OF THE CENTRAL PLANT (AS DEFINED IN THE DECLARATION, AS
HEREINAFTER DEFINED), INCLUDING THE PLATE HEAT EXCHANGER AND THE PLATE HEAT
DISTRIBUTION LINES (AS SUCH TERMS ARE DEFINED IN THE DECLARATION, AS HEREINAFTER
DEFINED), CONTAINED IN THAT AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 96
CONDOMINIUMS, RECORDED DECEMBER 19, 2005 AT RECEPTION NO. 2005215222, AMENDED
AND RESTATED FIRST AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK
95 CONDOMINIUMS RECORDED OCTOBER 7, 2010 AT RECEPTION NO. 2010115794, SECOND
AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS
RECORDED MARCH 21, 2011 AT RECEPTION NO. 2011031047, THIRD AMENDMENT TO AMENDED
AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED OCTOBER 22,
2013 AT RECEPTION NO. 2013154449, FOURTH AMENDMENT TO AMENDED AND RESTATED
MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED MARCH 5, 2015 AT RECEPTION
NO. 2015028233, AND FIFTH AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION
OF BLOCK 95 CONDOMINIUMS RECORDED SEPTEMBER 28, 2017 AT RECEPTION NO. 2017128174
(AS AMENDED, THE "DECLARATION").


PARCEL 3


REVOCABLE PERMIT OR LICENSE TO ENCROACH WITH AN UNDERGROUND PARKING STRUCTURE,
CONTAINED IN THAT ORDINANCE NO. 3, SERIES OF 1981 RECORDED JULY 11, 1985 AT
RECEPTION NO. 037798, IN THE FOLLOWING DESCRIBED AREAS IN THE CITY AND COUNTY OF
DENVER AND STATE OF COLORADO, TO WIT:


THOSE PARTS OF 18TH STREET, 19TH STREET, CURTIS STREET AND ARAPAHOE STREET
ADJACENT TO BLOCK 95, EAST DENVER, DESCRIBED AS FOLLOWS:


BEGINNING AT THE MOST NORTHERLY CORNER OF BLOCK 95, EAST DENVER; THENCE WESTERLY
TO A POINT THAT IS 9.50 FEET SOUTHWESTERLY OF AND 9.5 FEET NORTHWESTERLY OF SAID
NORTHERLY CORNER; THENCE SOUTHWESTERLY AND PARALLEL WITH THE NORTHWESTERLY LINE
OF SAID BLOCK 95, 382.41 FEET; THENCE SOUTHERLY TO A POINT THAT IS 9.50 FEET
SOUTHEASTERLY OF AND 9.50 FEET SOUTHWESTERLY OF THE MOST WESTERLY CORNER OF SAID


A-2

--------------------------------------------------------------------------------





BLOCK 95; THENCE SOUTHEASTERLY AND PARALLEL WITH THE SOUTHWESTERLY LINE OF SAID
BLOCK 95, 247.50 FEET; THENCE EASTERLY TO A POINT THAT IS 9.50 FEET
NORTHEASTERLY OF AND 9.50 FEET SOUTHEASTERLY OF THE MOST SOUTHERLY CORNER OF
SAID BLOCK 95; THENCE NORTHEASTERLY AND PARALLEL WITH THE SOUTHEASTERLY LINE OF
SAID BLOCK 95, 382.41 FEET; THENCE NORTHERLY TO A POINT THAT IS 9.50 FEET
NORTHEASTERLY OF AND 9.50 FEET NORTHWESTERLY OF THE MOST EASTERLY CORNER OF SAID
BLOCK 95; THENCE NORTHWESTERLY AND PARALLEL WITH THE NORTHEASTERLY LINE OF SAID
BLOCK 95, 247.50 FEET; THENCE WESTERLY TO THE POINT OF BEGINNING.


PARCEL 4


EASEMENT FOR ACCESS TO AND OPERATING AND MAINTAINING AN OVERHEAD WALKWAY AS
CONTAINED IN RECIPROCAL EASEMENT AGREEMENT RECORDED DECEMBER 31, 1985 AT
RECEPTION NO. 010837, AND FIRST AMENDMENT THERETO RECORDED MARCH 30, 2007 AT
RECEPTION NO. 2007050623.


ASSESSOR PARCEL NUMBER: 0234510027027, 0234510032032, 0234510031031,
0234510033033/034




NAI-1503515636v6


A-3